Exhibit 10.2

 

AMENDED AND RESTATED

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

This AMENDED AND RESTATED CONFIDENTIALITY AND NON-COMPETITION AGREEMENT
(“Agreement”) is made as of this 23rd day of November, 2011, by and between
Minntech Corporation (“Minntech”) and its parent company Cantel Medical Corp.
(“Cantel”), subsidiaries, divisions, affiliates, successors, and assigns
(collectively referred to as the “Company”) and Roy K. Malkin (“Employee”).

 

Background

 

A.                                   Minntech and Employee are parties to an
Employment Agreement of even date herewith (the “Employment Agreement”) and a
Confidentiality and Non-Competition Agreement dated as of January 1, 2010 (the
“2010 Confidentiality Agreement”).  Minntech and Employee now wish to amend and
restate the 2010 Confidentiality Agreement as more fully set forth herein.

 

A.                                   The Company is a leading manufacturer and
provider of infection prevention and control products in the healthcare market.
The Company’s products within Minntech include, without limitation, specialized
medical device reprocessing systems for renal endoscopy and dialysis, disposable
infection control products used in GI endoscopy; dialysate concentrates and
other dialysis supplies, sterilants, disinfectants and cleaners; hollow fiber
membrane filtration and separation products and technologies for medical and
non-medical applications; and liquid chemical germicides and decontamination
products and services used in other applications for infection prevention and
control.

 

B.                                     The Company has developed commercially
valuable technical and non-technical information, the safeguarding, secrecy, and
confidentiality of which are necessary to the operation and profitability of the
Company.  Furthermore, it has spent and will continue to spend considerable time
and money establishing and maintaining business relationships and goodwill with
its current and prospective customers, vendors, suppliers, and distributors,
which relationships are vital to the continued goodwill, operation, and
profitability of the Company.

 

C.                                     During Employee’s prior employment or
continued employment with the Company, Employee (i) will have access to certain
valuable proprietary confidential information developed, compiled, or utilized
by the Company in its business; (ii) may or will have frequent contact with the
Company’s customers, vendors, suppliers, and distributors, and (iii) may be able
to control, in whole or in part, the business and relationships between the
Company and its customers, vendors, suppliers, and distributors, and to take or
otherwise appropriate business and relationships if and when Employee leaves the
Company’s employment.

 

D.                                    The Company wishes to protect such
confidential information and business relationships.

 

--------------------------------------------------------------------------------


 

Agreement

 

In consideration of the premises, Employee’s continued employment by the
Company, and the mutual covenants contained in this Agreement, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:

 

1.                                       Confidential Information.  Employee
acknowledges that the Company possesses confidential information, know-how,
customer lists, purchasing, merchandising and selling techniques and strategies,
and other information used in its operations of which Employee has or will
obtain knowledge, and that the Company will suffer serious and irreparable
damages and harm if this confidential information were disclosed to any other
party or if Employee used this information to compete against the Company. 
Accordingly, Employee hereby agrees that except as required by Employee’s duties
to the Company, Employee, without the consent of the Company’s Board of
Directors, shall not at any time during or after the Employment Period (as
defined in the Employment Agreement”) disclose or use any secret or confidential
information of the Company, including, without limitation, such business
opportunities, customer lists, trade secrets, formulas, techniques and methods
of which Employee shall become informed during his employment, whether learned
by him as an employee of the Company, as a member of its Board of Directors or
otherwise, and whether or not developed by Employee, unless such information
shall be or becomes public knowledge other than as a result of Employee’s direct
or indirect disclosure of the same.

 

2.                                       Patent and Related Matters.

 

2.1                                 Inventions.  Employee will promptly disclose
in writing to the Company complete information concerning each and every
invention, discovery, improvement and idea (whether or not shown or described in
writing or reduced to practice), and device, design, apparatus, process, and
work of authorship, whether or not patentable, copyrightable or registerable,
which is made, developed, perfected, devised, conceived or first reduced to
practice by Employee, either solely or in collaboration with others, during the
Employment Period, whether or not during regular working hours (hereinafter
collectively referred to as the “Inventions”).  Subject to Section 2.2,
Employee, to the extent that he has the legal right to do so, hereby assigns and
agrees to assign to the Company any and all of Employee’s right, title and
interest in and to any and all of the Inventions, and Employee acknowledges that
such assigned inventions are and shall remain the property of the Company.

 

2.2                                 Limitation.  It is further agreed and
Employee is hereby notified that the above agreement to assign the Inventions to
the Company does not apply to an Invention for which no equipment, supplies,
facility or confidential information of the Company was used and which was
developed entirely on Employee’s own time, and

 

(i)                                     which does not relate (a) directly to
the business of the Company or (b) to the Company’s actual or demonstrably
anticipated research or development, or

 

(ii)                                  which does not result from any work
performed by Employee for the Company.

 

2

--------------------------------------------------------------------------------


 

2.3                                 Assistance.  Upon request and without
further compensation therefor, but at no expense to Employee, and whether during
the Employment Period or thereafter, Employee will do all lawful acts,
including, but not limited to, the execution of documents and instruments and
the giving of testimony, that in the opinion of the Company, its successors and
assigns, may be necessary or desirable in obtaining, sustaining, reissuing,
extending or enforcing United States and foreign copyrights and Letters Patent,
including, but not limited to, design patents, on any and all of the Inventions,
and for perfecting, affirming and recording the Company’s complete ownership and
title thereto, and to cooperate otherwise in all proceedings and matters
relating thereto.

 

2.4                                 Records.  Employee will keep complete,
accurate and authentic accounts, notes, data and records of all the Inventions
in the manner and form requested by the Company.  Such accounts, notes, data and
records shall be the property of the Company, and upon its request, Employee
will promptly surrender the same to it.

 

Upon the termination of his employment hereunder, Employee agrees to deliver
promptly to the Company all equipment (including computers, etc.), records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, accounts, calculations and copies thereof, which are the
property of the Company or which relate in any way to the business, products,
practices or techniques of the Company, and all other property, trade secrets
and confidential information of the Company, including, but not limited to, all
documents which in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in his possession or
under his control.

 

3.                                       Non-interference.  Employee further
agrees that during the Employment Period and for one year thereafter, he will
not (i) induce or attempt to induce any other employee of the Company to leave
the employ of the Company, or in any way interfere with the relationship between
the Company and any other employee, or (ii) induce or attempt to induce any
customer, supplier, franchisee, licensee, distributor or other business relation
of the Company to cease doing business with the Company, or in any way interfere
with the relationship between any customer, franchisee or other business
relation and the Company without prior written consent of the Board of Directors
of the Company.

 

4.                                       Non-Compete.  Employee agrees that
through January 31, 2014 Employee will not, directly or indirectly, alone or
with others, individually or through or by a corporate or other business entity
in which he may be interested as a partner, shareholder, joint venturer,
officer, director, employee or otherwise, own, manage, control, participate in,
lend his name to, or render services to or for any business within the
continental United States or Canada that is directly and competitive with a
material business of Minntech, provided, however, that the foregoing shall not
be deemed to prevent the ownership by Employee of up to three (3%) percent of
any class of securities of any corporation which is regularly traded on any
stock exchange or over-the-counter market.

 

3

--------------------------------------------------------------------------------


 

5.                                       Enforcement.  If, at the time of
enforcement of any provisions of this Section, a court of competent jurisdiction
holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances will be
substituted for the stated period, scope or area.  Employee agrees that the
covenants made in this Section shall be construed as an agreement independent of
any other provision of this Agreement, and shall survive the termination of this
Agreement.

 

6.                                       Dispute Resolution.

 

6.1                                 Subject to the provisions of Section 6.2,
any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Minneapolis, Minnesota by three
arbitrators, one of whom shall be appointed by the Company, one of whom shall be
appointed by Employee, and the third of whom shall be appointed by the first two
arbitrators.  If either the Company or Employee fails to appoint an arbitrator
within 20 days of a request in writing by the other to do so, or if the first
two arbitrators cannot agree on the appointment of a third arbitrator within 20
days after the second arbitrator is designated, then such arbitrator shall be
appointed by the Chief Judge of the United States District Court located in the
city of Newark, New Jersey, or upon his failure to act, by the American
Arbitration Association so as to enable the arbitrators to render an award
within 90 days after the three arbitrators have been appointed.  Following the
selection of arbitrators as set forth above, the arbitration shall be conducted
promptly and expeditiously and in accordance with the rules of the American
Arbitration Association.  Judgment may be entered on the arbitrator’s award in
any court having jurisdiction; provided, however, that Employee shall be
entitled to seek specific performance of his right to be paid during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.  The Company shall bear all of the expenses relating to any
arbitration under this Agreement.

 

6.2                                 The Employee recognizes that a breach or
threatened breach of the provisions of Sections 1, 2 and 3 Agreement may give
rise to irreparable injury to the Company, inadequately compensable in damages
and, accordingly, agrees that the Company may seek and obtain injunctive relief,
temporary, preliminary, or permanent, against such breach or threatened breach,
in addition to recovering monetary damages from Employee. The Employee further
agrees and acknowledges that greater injury would result from a denial of
injunctive relief than from a grant of such relief.

 

7.                                       Miscellaneous Provisions.

 

7.1                                 Section headings are for convenience only
and shall not be deemed to govern, limit, modify or supersede the provisions of
this Agreement.

 

7.2                                 This Agreement is entered into in the State
of New Jersey and shall be governed pursuant to the laws of the State of New
Jersey.  If any provision of this Agreement shall be held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions hereof shall continue to be fully effective.

 

4

--------------------------------------------------------------------------------


 

7.3                                 This Agreement contains the entire agreement
of the parties regarding this subject matter and supersedes all prior
agreements, arrangements, or understandings, whether written or oral, relating
to the subject matter hereof, including, without limitation, any letters,
agreements, or understandings between Employee and the Company or any subsidiary
thereof before the date hereof.  Execution of this Agreement shall supersede and
terminate any existing confidentiality and/or noncompetition agreement, or the
provisions of any employment agreement or other agreement related to
confidentiality and/or noncompetition, entered into between Employee and the
Company or any subsidiary thereof.

 

7.4                                 This Agreement may be modified only by means
of a writing signed by the party to be charged with such modification.

 

7.5                                 Notices or other communications required or
permitted to be given hereunder shall be in writing and shall be deemed duly
given upon receipt by the party to whom sent at the respective addresses set
forth below or to such other address as any party shall hereafter designate to
the other in writing delivered in accordance herewith:

 

If to the Company:

 

Minntech Corporation

14605 28th Avenue North

Minneapolis, Minnesota 55447-4822

Attn: President

 

With a copy to:

 

Cantel Medical Corp.

150 Clove Road – 9th Floor

Little Falls, NJ  07424

Attn: CEO

General Counsel

 

If to Employee:

Home address on file with the Company

 

7.6                                 This Agreement shall inure to the benefit
of, and shall be binding upon, the Company, its successors and assigns,
including, without limitation, any entity that may acquire all or substantially
all of the Company’s assets and business or into which the Company may be
consolidated or merged.  This Agreement may not be assigned by Employee.

 

7.7                                 This Agreement may be executed in separate
counterparts and may be delivered by facsimile or pdf, each of which shall
constitute the original hereof.

 

Signature page follows

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have set their hands as of the date first above
written.

 

 

MINNTECH CORPORATION

 

 

 

 

 

By:

/s/ Andrew A. Krakauer

 

 

Andrew A. Krakauer, CEO

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Roy K. Malkin

 

Name: Roy K. Malkin

 

6

--------------------------------------------------------------------------------